Cockrell, J.,
dissenting. — I fail to And reversal compelling error in giving the charge for which this case is reversed. It confines the damages to expenses actually paid, excluding those incurred, and of this the guilty corporation may not complain. The verdict in this case does not indicate that an intelligent jury went out of its way to include expenses not proven to be paid, or allowed one .dollar for expenses incurred or paid.
As to the item “loss of time,” as an element of damage to the husband, who has been wrongfully deprived of the services of the wife and mother, there is evidence that before the accident she did much of the housework and supervised the upbringing of their numerous small children, and they were people of meagre means. The court does not indicate in what respect this portion of the *360charge is defective, and I know of no one more expert or skilled than a jury drawn from all ranks of life.
Should I be mistaken, however, in my view of this charge and it be error, yet this single error enters not at all into the question of liability, but only as to the quantum of damages, and therefore it seems peculiarly the case contemplated by the legislature in enacting Chapter 6467, Laws of 1913. “That hereafter an Appellate Court in reversing a judgment of a lower court brought before it for review by writ of error may, by the order of reversal, if the error for which reversal is sought is such as to .require a new trial of the action in the court below, direct that a new trial shall be had on all the issues shown by the record or upon a part of such issues only, and when a reversal is had with the direction for a new trial to be had dn a part only of the issues, all other issues shall be deemd to be settled conclusively in favor of the defendant in error.”
There has been a fair submission of the question of negligence to the jury, without error in that submission by court or jury, and this court, acting under that authority, which is in line with the most enlightened public opinion of the day, justly decrying against the expense and delays of the courts, should accept this its first opportunity to declare itself in sympathy with such legislation.
Shackleford, C. J., concurs in this dissent.